ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
Daniel S. Sinclair, Callan E. Sinclair &      )       ASBCA No. 58308
 Cayman C. Sinclair                           )
                                              )
Under Contract No. N62467-06-RP-00116         )

APPEARANCES FOR THE APPELLANT:                        Randall A. Smith, Esq.
                                                      Hiawatha Northington II, Esq.
                                                       Smith & Fawer LLC
                                                       New Orleans, LA

APPEARANCES FOR THE GOVERNMENT:                       Ronald J. Borro, Esq.
                                                       Navy Chief Trial Attorney
                                                      Stephanie Cates-Harman, Esq.
                                                       Assistant Director

                 OPINION BY ADMINISTRATIVE JUDGE PEACOCK

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' release and settlement of claims, that the appeal is sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$725,000. Interest on this amount, pursuant to 41 U.S.C. § 7109, shall accrue starting
1 January 2014 until date of payment.

       Dated: 15 January 20 14




                                                  ROBERT T. PEACOCK
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

(Signatures continued)
I concur                                       I concur




 ~~~~~~s
MARK N. STEMPLER ~
     P D.                                                 TING
Administrative Judge                           Administrative Judge
Acting Chairman                                Acting Vice Chairman
Armed Services Board                           Armed Services Board
of Contract Appeals                            of Contract Appeals




       I certify that the foregoing is a true copy of the Opinion and Decision ofthe
Armed Services Board of Contract Appeals in ASBCA No. 58308, Appeal of DanielS.
Sinclair, Callan E. Sinclair & Cayman C. Sinclair, rendered in conformance with the
Board's Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                           2